EXHIBIT 10.4
MVC CAPITAL, INC.
AMENDMENT TO THE CUSTODY AGREEMENT
     THIS AMENDMENT dated as of April 6, 2009, to the Custody Agreement, dated
as of November 1, 2002, as amended February 10, 2006, May 1, 2006 and June 14,
2006 (the “Agreement”), is entered into by and between MVC Capital, Inc., a
Delaware corporation (the “Corporation”) and U.S. Bank, N.A., a national banking
association (the “Custodian”).
RECITALS
WHEREAS, the parties have entered into an Agreement; and
WHEREAS, the Corporation and the Custodian desire to amend the length and the
fees of the Agreement; and
WHEREAS, Article XIV, Section 14.4 of the Agreement allows for an amendment by a
written instrument executed by both parties.
NOW, THEREFORE, the parties agree as follows:
Section 10.1, effective period of the Agreement, is hereby superseded and
replaced with the following Section 10.1:
10.1 Effective Period. This Agreement shall become effective as of March 1, 2009
and shall continue in full force and effect for three (3) years until terminated
as hereinafter provided.
Exhibit C, the fee schedule of the Agreement, is hereby superseded and replaced
with the Exhibit C fee schedule attached hereto.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by a duly authorized officer on one or more counterparts as of the date
and year first written above.

                              MVC CAPITAL, INC.       U.S. BANK, N.A.    
 
                            By:   /s/ Peter Seidenberg       By:   /s/ Michael
R. McVoy                          
 
  Printed Name:
Title:   Peter Seidenberg
CFO           Printed Name:
Title:   Michael R. McVoy
Vice President    

4/06/09

1



--------------------------------------------------------------------------------



 



Exhibit C
to the
Custody Agreement
MVC Capital, Inc.
CLOSED-END REGISTERED PRODUCT
CUSTODY
FEE SCHEDULE effective 3/1/09 through 3/1/12
Custody Services (per fund):
1.00 basis point on the first $200 million
.50 basis point on the balance of fund assets Minimum annual fee per fund —
$6,000
Portfolio Transaction Fees
$7.00 per US Bank repurchase agreement transaction
$9.00 per book entry security (depository or Federal Reserve system) and non-US
Bank repurchase agreement
$25.00 per portfolio transaction processed through our New York custodian
definitive security (physical)
$8.00 per principal paydown
$15.00 per option/future contract written, exercised or expired
$50.00 per Cedel/Euroclear transaction
$15.00 per mutual fund trade
$15.00 per Fed Wire
$10.00 per margin variation Fed wire
$6.00 per short sale
$150.00 per segregated account per year

  •   A transaction is a purchase/sale of a security, free receipt/free
delivery, maturity, tender or exchange.     •   No charge for the initial
conversion free receipt.     •   Overdrafts — charged to the account at prime
interest rate plus 2.

All services plus out-of-pocket expenses, including, but not limited to:

  •   Postage, Stationery     •   Programming, Special Reports     •   Proxies,
Insurance     •   EDGAR filing     •   Retention of records     •   Federal and
state regulatory filing fees     •   Certain insurance premiums     •   Expenses
from board of directors meetings     •   Auditing and legal expenses     •  
Blue Sky conversion expenses (if necessary)     •   All other out-of-pocket
expenses

2